— Judgment unanimously modified, on the law, and, as modified, affirmed, in accordance with the memorandum, and defendant remanded to Niagara County Court for resentencing. Memorandum: Defendant’s conviction of grand larceny in the second degree cannot be sustained because the People failed to prove that the value of the stolen property exceeded $1,500. The only proof of value was the victim’s estimate of the value of the various items stolen from *979him. Although evidence of original cost may be supplied by a victim (see, People v Carter, 19 NY2d 967), such evidence is not sufficient proof of value at the time of the crime (People v Harold, 22 NY2d 443). Evidence of that value cannot be supplied by a victim who is not qualified to testify as an expert (see, People v Clark, 91 AD2d 1102). In the absence of competent proof of value, the judgment must be modified to reduce the conviction for grand larceny to the lesser included crime of petit larceny (Penal Law § 155.20 [4]; see, People v Van Etten, 94 AD2d 953; People v Clark, supra). We have examined the other issues raised by appellant and we find them lacking in merit. (Appeal from judgment of Niagara County Court, Hannigan, J. — burglary, second degree, and grand larceny, second degree.) Present — Dillon, P. J., Callahan, Doerr, Denman, and Schnepp, JJ.